         Case 7:19-cv-00427 Document 11 Filed on 05/21/20 in TXSD Page 1 of 1
                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                                                                                                                       ENTERED
                                                                                                                                       May 21, 2020
                                         UNITED STATES DISTRICT COURT
                                                                                                                                   David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION


CHARLES ANTHONY AVILA,                                                    §
                                                                          §
              Plaintiff,                                                  §
VS.                                                                       § CIVIL ACTION NO. 7:19-CV-00427
                                                                          §
L REYNOLDS, et al,                                                        §
                                                                          §
              Defendants.                                                 §


                        ORDER ADOPTING REPORT AND RECOMMENDATION
           Pending before the Court is Plaintiff Charles Anthony Avila’s Civil Rights Complaint,
which had been referred to the Magistrate Court for a report and recommendation. On May 7,
2020, the Magistrate Court issued the Report and Recommendation, recommending that the
action be transferred to the Houston Division of the Southern Division of Texas. The time for
filing objections has passed and no objections have been filed.
           Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, this Court TRANSFERS this case to the Houston
Division of the Southern District of Texas.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 21st day of May, 2020.


                                                                          ___________________________________
                                                                          Micaela Alvarez
                                                                          United States District Judge




1
 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superseded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012)).



1/1
